                    Case 1:19-cv-05021-JMF Document 8 Filed 06/05/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Cow1scl


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            Southern District of New York


                       Alan G. Stevens                         )
                             Plaintiff                         )
                                v.                             )      Case No.    19-CV-5021
 Michael Blumenthal and MB Property Acguisitions. L            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties ofrecord

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendants Michael Blumenthal and MB Pro e


Dare: ~~0~
         6/~0~
             5/=
               20~1~9~-
                                                                                         Attorney's signah1re


                                                                              Eric A. Plourde (NY Bar No. 5460597)
                                                                                     Printed name and bar number
                                                                            Procopio, Cory, Hargreaves & Savitch LLP
                                                                                          525 B Street
                                                                                            Suite 2200
                                                                                      San Diego. CA 92101
                                                                                               Address


                                                                                    eric.plourde@procopio.com
                                                                                            E-mail address


                                                                                          (619) 238-1900
                                                                                          Telephone number


                                                                                          (619} 235-0398
                                                                                             FAX number
